Citation Nr: 0315681	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-13 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits, in the amount of 
$18,028.00, to include the issue of whether waiver of 
recovery of the overpayment is precluded by bad faith, 
misrepresentation or fraud.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
October 1972.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision of the St. Petersburg, 
Florida Regional Office's (RO) Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for waiver of recovery of an overpayment of nonservice-
connected pension benefits.  The veteran testified at a 
hearing before a Hearing Officer at the RO in July 1999.


FINDINGS OF FACT

1.  The veteran was overpaid VA nonservice-connected pension 
benefits for the period from September 1995 to October 1997 
due to his failure to report receipt of Social Security 
benefits that period.

2.  The veteran's failure to inform the VA of his Social 
Security benefits for the period from September 1995 to 
October 1997 is not shown to be the result of an intent to 
seek an unfair advantage with knowledge of the likely 
consequences and he is not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the amount of $18, 028.00 is 
not precluded by fraud, misrepresentation, or bad faith on 
the veteran's part.  38 U.S.C.A. § 5302(c) (West 2002); 38 
C.F.R. § 1.962(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the notice and duty-to-assist provisions of the 
VCAA do not apply to claims for waiver of recovery of 
overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).

Although the VCAA is not applicable to this claim, the Board 
has reviewed the file and finds that the veteran has been 
provided with adequate notice of the applicable law and 
regulations and of the basis for the denial of his waiver 
claim, and that there is no indication that records pertinent 
to the appeal are missing.  In addition, he has been provided 
with ample opportunity to present evidence and argument in 
support of his claim, including presenting his own testimony 
to a Hearing Officer at the RO in July 1999.  The case is 
therefore ready for appellate review.


II.  Bad Faith

The veteran seeks waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$18,028.00.  The Committee has found waiver to be precluded 
by bad faith in the veteran's failure to report receipt of 
Social Security benefits, leading to creation of the 
overpayment.  The veteran asserts, in effect, that he did not 
intentionally fail to report that he was receiving of Social 
Security benefits after he was notified of the award of VA 
pension benefits.  He testified that he did not recall 
receiving the August 1995 award letter which notified him of 
the reporting requirements and argued that at that time of 
the award of VA benefits he was ill and taking pain 
medication.

In March 1995, the veteran submitted an Application for 
Compensation or Pension, indicating that he was currently 
hospitalized at a VA hospital.  He indicated on that form 
that he had no income and that he had reapplied for Social 
Security benefits, which had been previously denied.  

By letter dated in August 1995, the RO notified the veteran 
that he had been awarded nonservice-connected pension 
benefits, effective from April 1, 1995.  It was indicated 
that the amount of the award was based on the fact that he 
had no countable income from April 1, 1995.  He was advised 
that the rate of pension was dependent on his total family 
income, including income of the veteran and his dependents.  
He was also advised that he should immediately report any 
change in income.  Included with the notice was VA Form 21-
8768 which included information regarding income reporting 
requirements.

By letter dated in September 1997, the RO notified the 
veteran that it was proposed that his VA pension award be 
terminated, effective from December 1, 1996, on the basis of 
information received from the Social Security Administration 
showing that he was receiving Social Security benefits.  

In September 1997, the RO contacted the Social Security 
Administration and was informed that the veteran's benefits 
were terminated effective in January 1997.  In March 1998, 
the RO verified that the veteran received Social Security 
benefits from August 1995 to January 1997.  The RO also 
verified the amount of benefits paid for the period from 
August 1995 to January 1997.  In August 1998, the RO 
furnished to the veteran a paid and due audit showing that 
for the period from August 1995 to October 1997, the veteran 
was paid $18,028.00 and was due no VA benefits for that 
period.

By decision dated in June 1998, the Committee determined that 
an overpayment of $18, 028.00 was created when it was learned 
that the veteran had received Social Security benefits for 
the period from August 1995 to October 1997 that was not 
reported.  The Committee determined that the veteran had 
exercised bad faith in the creation of the debt and denied 
waiver of recovery of the overpayment of $18,028.00.

In July 1999, the veteran testified that he was hospitalized 
at the time he applied for VA benefits.  He indicated that 
during period after he submitted the application he sought 
treatment for pain associated with pancreatitis at the VA and 
had been hospitalized on several occasions.  He indicated 
that he received a check for Social Security benefits in 
August 1995 and then shortly thereafter received a check for 
VA pension benefits.  He indicated that he did not recall the 
notice from the VA advising him of this duty to report any 
change in income.  He acknowledged that he did not report the 
receipt of Social Security benefits to the VA.  He indicated 
that in 1997, he met with an employee of the Social Security 
Administration and advised that person he was receiving VA 
benefits.  He testified that his Social Security benefits 
were reinstated in April 1999 and that he had received a 
large retroactive payment of benefits.

Applicable law provides that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).

38 U.S.C.A. § 5302(c) (West 2002).

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2002).

The Board has reviewed the probative evidence including the 
veteran's statements and testimony on appeal.  The veteran 
argues that he was ill at the time he was awarded VA and 
Social Security benefits and, in effect, that he did not 
intend to defraud the government.  He testified that he 
essentially did not remember the events surrounding the award 
of VA benefit but that he recalled that he had applied for 
both VA and Social Security benefits a long time prior to the 
awards.  

The evidence does not support a finding that the veteran has 
conducted himself with an apparent intent to seek an unfair 
advantage over the VA with knowledge of the likely 
consequences.  The record shows that the veteran truthfully 
indicated on his application for VA pension benefits that he 
had a pending application for Social Security benefits.  The 
veteran was apparently awarded both Social Security and VA 
benefits in August 1995.  The record shows that only notice 
to the veteran of the income reporting requirements was 
contained in the initial award letter in August 1995.  There 
is nothing in the record to show that the veteran was 
reminded of the reporting requirements prior to the RO's 
notice to terminate benefits in September 1997.  He was not 
asked to furnish any verification of his income during the 
two years that he received VA benefits.  The medical evidence 
also shows that he was being treated at the VA for chronic 
pancreatitis.  Because the veteran did not report the receipt 
of Social Security benefits, there is certainly an element of 
fault in creating the debt; however, his fault does not rise 
to the level of bad faith in the absence of affirmative 
evidence of the veteran's intent to seek an unfair advantage 
while participating in VA's disability pension program.  In 
March 1995, the veteran honestly reported on his VA 
application that he had also applied for Social Security 
benefits.  This is not the act of someone who is attempting 
to commit fraud or misrepresent himself to the government.  
Accordingly, the Board finds that the record does not 
establish an element of fraud, misrepresentation or bad faith 
towards the Government on the veteran's part as would 
preclude waiver of recovery of the overpayment of VA 
nonservice-connected pension benefits as a matter of law.


ORDER

Waiver of recovery of overpayments of VA nonservice-connected 
pension benefits in the amounts of $18, 028.00 is not 
precluded by a finding of fraud, misrepresentation, or bad 
faith; to this extent, the appeal is granted.


REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application; this standard 
was not previously addressed by the Committee.  Additionally, 
the Board finds that a current financial status report from 
the veteran would be helpful in applying the standard.

The Board also believes that the creation of the overpayment 
should be clarified.  The March 1998 Report of Contact shows 
that the RO was advised by the Social Security Administration 
that the veteran's Social Security benefits were terminated 
in January 1997.  The debt includes all payment of VA 
benefits from September 1995 through October 1997, even 
though as of January 1997 the veteran was reportedly no 
longer in receipt of Social Security benefits.  The veteran 
more recently testified that his Social Security benefits 
were reinstated in April 1999 and that he received 
retroactive benefits.  It is unclear from the record whether 
the veteran was paid Social Security benefits for the period 
from January to October 1997, and whether that portion of the 
debt was properly created.  This matter should be clarified 
and the veteran should be advised as to the accurate amount 
of the debt in question.



Accordingly, this case is REMANDED for the following action:


1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) is fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  The RO should clarify the creation of 
the overpayment of nonservice-connected 
pension benefits in the amount of 
$18,028.00, including whether the veteran 
was entitled to receive VA nonservice-
connected pension benefits for the period 
from January to October 1997.

4.  The Committee should then adjudicate 
the issue of whether the recovery of the 
indebtedness would be against equity and 
good conscience, in accordance with the 
provisions of 38 C.F.R. § 1.965(a) 
(2002).  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



